                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )   No. 2:18–CR–36
                                                 )
 ANGELINA JUNE SHEETS                            )

                          MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendant Angelina Sheets’ Motion for Compassionate

 Release, which was filed through counsel. [Doc. 1065]. The United States responded in opposition

 [Doc. 1071]. For the reasons below, the Court will deny Defendant’s Motion.

                                       I.      BACKGROUND

        In 2019, Ms. Sheets was sentenced to 120 months of incarceration after she pleaded guilty

 to conspiracy to distribute and possess with the intent to distribute 50 grams or more of actual

 methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. [Doc. 854]. At

 sentencing, her total offense level was 35 and her criminal history category was I. [Statement of

 Reasons, Doc. 855]. Her advisory guidelines range was 168 months to 210 months. [Id.]. The

 Court sentenced her below the guideline range. [Doc. 854]. Defendant is serving her sentence at

 FPC   Alderson,    which   has   3   active    COVID–19     cases.   See   Bureau   of   Prisons,

 https://www.bop.gov/inmateloc/ (last visited February 19, 2021); Bureau of Prisons,

 https://www.bop.gov/coronavirus/ (last visited February 19, 2021).

        Defendant now moves the Court for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A) because of the COVID–19 pandemic, claiming she has “COPD, pneumonia,

 asthma, tachycardia, transient ischemia attacks, epilepsy, seizures, and a myriad of other health

 concerns.” [Doc. 1065, PageID 13284].




Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 1 of 11 PageID #:
                                  14206
                                           II.   ANALYSIS

        “[O]nce a court has imposed a sentence, it does not have the authority to change or

 modify that sentence unless such authority is expressly granted by statute.” United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323,

 326 (6th Cir. 2010)). Although § 3582(c)(1)(A) begins with the declaration that “[t]he court

 may not modify a term of imprisonment once it has been imposed,” Congress enacted the First

 Step Act, Pub. L. No. 115–319, 132 Stat. 5194 (2018), which amended § 3582(c)(1)(A) so that

 courts can consider motions for compassionate release once a defendant either exhausts his or her

 administrative remedies with the Bureau of Prisons or waits thirty days after submitting a request

 to the warden. Section § 3582(c)(1)(A) now states:

        (c) Modification of an imposed term of imprisonment.—The court may not modify
        a term of imprisonment once it has been imposed except that—

            (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant's behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant's facility, whichever is earlier,
                may reduce the term of imprisonment (and may impose a term of probation
                or supervised release with or without conditions that does not exceed the
                unserved portion of the original term of imprisonment), after considering
                the factors set forth in section 3553(a) to the extent that they are applicable,
                if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction; or

                (ii) the defendant is at least 70 years of age, has served at least 30 years in
                prison, pursuant to a sentence imposed under section 3559(c), for the
                offense or offenses for which the defendant is currently imprisoned, and a
                determination has been made by the Director of the Bureau of Prisons that
                the defendant is not a danger to the safety of any other person or the
                community, as provided under section 3142(g);




                                                   2

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 2 of 11 PageID #:
                                  14207
            and that such a reduction is consistent with applicable policy statements issued
            by the Sentencing Commission[.]

 18 U.S.C. § 3582(c)(1)(A). The United States acknowledges that “[t]he Court has authority to

 consider [Defendant’s] motion because she satisfied the exhaustion requirement before filing it.”

 [Doc. 1071, PageID 14179].

        Under § 3582(c)(1)(A), compassionate release is “discretionary, not mandatory,” United

 States v. Jones, 980 F.3d 1098, 1106 (6th Cir. 2020) (citation omitted), and the statute contains

 three substantive requirements that the Court must address in sequential order before it can

 grant compassionate release, id.; United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020).

 First, the Court must determine that “extraordinary and compelling reasons warrant” a sentence

 reduction. Ruffin, 978 F.3d at 1004 (quoting § 3582(c)(1)(A)(i)). Second, the Court must

 determine that “such a reduction is consistent with applicable policy statements issued by the

 Sentencing Commission.” Id. (quoting § 3582(c)(1)(A)). And third, the Court must consider

 any applicable factors under § 3553(a) “and determine whether, in its discretion, the reduction

 authorized by [steps one and two] is warranted in whole or in part under the particular

 circumstances of the case.” Jones, 980 F.3d at 1108 (quoting Dillon v. United States, 560 U.S.

 817, 827 (2010))).

        A. The First Requirement: Extraordinary and Compelling Circumstances

        When determining whether an inmate, in requesting compassionate release, has identified

 reasons that are extraordinary and compelling in nature, “courts have universally turned to USSG

 § 1B1.13 to provide guidance on the ‘extraordinary and compelling reasons’ that may warrant

 a sentence reduction.” United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800, at *3 (E.D.

 Tenn. Apr. 15, 2020) (quotation omitted). Section 1B1.13 states:



                                                 3

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 3 of 11 PageID #:
                                  14208
        Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
        § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
        term of supervised release with or without conditions that does not exceed the
        unserved portion of the original term of imprisonment) if, after considering the
        factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
        court determines that—

        (1)(A) Extraordinary and compelling reasons warrant the reduction; or

        (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years in
        prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or
        offenses for which the defendant is imprisoned;

        (2) The defendant is not a danger to the safety of any other person or to the
        community, as provided in 18 U.S.C. § 3142(g); and

        (3) The reduction is consistent with this policy statement.

 USSG § 1B1.13(1)–(3).

        Although § 1B1.13 does not define “extraordinary and compelling reasons,” the guideline

 commentary’s first application note lists four “circumstances” in which “extraordinary and

 compelling reasons” are present:

        1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
        requirements of subdivision (2), extraordinary and compelling reasons exist under
        any of the circumstances set forth below:

                (A) Medical Condition of the Defendant.—
                        (i) The defendant is suffering from a terminal illness (i.e., a serious
                        and advanced illness with an end of life trajectory). A specific
                        prognosis of life expectancy (i.e., a probability of death within a
                        specific time period) is not required. Examples include metastatic
                        solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                        organ disease, and advanced dementia.

                (ii) The defendant is—
                        (I) suffering from a serious physical or medical condition,
                        (II) suffering from a serious functional or cognitive impairment, or
                        (III) experiencing deteriorating physical or mental health because of
                        the aging process,




                                                   4

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 4 of 11 PageID #:
                                  14209
                that substantially diminishes the ability of the defendant to provide self-care
                within the environment of a correctional facility and from which he or she
                is not expected to recover.

                (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
                experiencing a serious deterioration in physical or mental health because of
                the aging process; and (iii) has served at least 10 years or 75 percent of his
                or her term of imprisonment, whichever is less.

                (C) Family Circumstances.—
                        (i) The death or incapacitation of the caregiver of the defendant’s
                        minor child or minor children.
                        (ii) The incapacitation of the defendant’s spouse or registered
                        partner when the defendant would be the only available caregiver
                        for the spouse or registered partner.

                (D) Other Reasons.—As determined by the Director of the Bureau of
                Prisons, there exists in the defendant’s case an extraordinary and
                compelling reason other than, or in combination with, the reasons described
                in subdivisions (A) through (C).

 USSG § 1B1.13 cmt. n.1(A)–(D). In these provisions, “Application Note 1 identifies three

 specific extraordinary and compelling reasons (tied to the defendant’s health, age, or family

 circumstances) and a fourth catchall,” Ruffin, 978 F.3d at 1005 (citing id.), under which the

 Bureau of Prisons’ director has license to grant release for “reason[s] other than” the three

 reasons in Application Note 1(A)–(C), USSG § 1B1.13 cmt. n.1(D).

        But the First Step Act “allow[s] defendants,” for the first time, “to file reduction-of-

 sentence motions when the Bureau refuse[s] to do so,” Ruffin, 978 F.3d at 1004, and district

 courts, when considering these motions and determining whether extraordinary and compelling

 circumstances exist for an inmate’s release, now have authority to consider “reason[s] other

 than” the three reasons in Application Note 1(A)–(C), see Jones, 980 F.3d at 1111 (stating that

 “the as-written catch-all provision,” which “still refers to the Director of the BOP as the absolute

 arbiter of ‘extraordinary and compelling,” “contravenes Congress’s motivation for reforming

 compassionate release in the First Step Act and ignores the Sentencing Commission’s grounds

                                                  5

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 5 of 11 PageID #:
                                  14210
 for augmenting § 1B1.13’s application notes”); compare Ruffin, 978 F.3d at 1006, 1008 (declining

 to decide whether, “after the First Step Act, district courts may find additional extraordinary and

 compelling reasons other than those in [§ 1B1.13’s] commentary (such as a once-in-a-century

 pandemic),” or whether, instead, “Application Note 1’s reasons remain exclusive and that the

 note’s catchall delegates to the Bureau of Prisons (not the courts) the task of identifying other

 reasons”), with Jones, 980 F.3d at 1101, 1109, 1111 (“We resolve a debate that we first teed up in

 Ruffin, holding that” district courts, “[u]ntil the Sentencing Commission updates § 1B1.13 to

 reflect the First Step Act,” have “full discretion to define ‘extraordinary and compelling’ without

 consulting the policy statement [in] § 1B1.13” (footnote omitted)).

        The district courts’ authority to eschew Application Note 1(A)–(C) comes from the Sixth

 Circuit’s recent decision in Jones, in which the Sixth Circuit observed that the Sentencing

 Commission has not updated § 1B1.13 in response to the First Step Act and concluded that

 § 1B1.13, in its current form, therefore cannot serve as an applicable policy statement under

 § 3582(c)(1)(A). Jones, 980 F.3d at 1101, 1109; compare 18 U.S.C. § 3582(c)(1)(A) (stating

 that district courts must conclude that a sentence reduction “is consistent with applicable policy

 statements issued by the Sentencing Commission”), with Jones, 980 F.3d at 1101, 1109 (holding

 that § 1B1.13 is “not an ‘applicable’ policy statement in cases where incarcerated persons file

 their own motions in district court for compassionate release” because “the Commission has

 not updated § 1B1.13 since the First Step Act’s passage in December 2018” (citation omitted)).

        In deciding Jones, however, the Sixth Circuit did not appear altogether to forbid district

 courts from looking to § 1B1.13—that is, to the “three specific extraordinary and compelling

 reasons” in Application Note 1(A)–(C), Ruffin, 978 F.3d at 1005 (citing USSG § 1B1.13 cmt.

 n.1(A)–(D))—with an eye toward guidance, rather than with an eye toward deference. See



                                                 6

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 6 of 11 PageID #:
                                  14211
 Jones, 980 F.3d at 1109, 1111 (stating that § 1B1.13 “does not wholly survive the First Step

 Act’s promulgation” and expressing an intention of “preserving as much of § 1B1.13 that can

 be saved” (emphasis added)); see also id. at 1111 (stating that “federal judges may skip” an

 analysis under § 1B1.13 and have “full discretion” to choose whether “to define ‘extraordinary

 and compelling’ without consulting the policy statement [in] § 1B1.13” (emphasis added)

 (footnote omitted))); see also United States v. Sherwood, ___ F.3d ___, 2021 WL 345405, at *2

 (6th Cir. Feb. 2, 2021) (stating that § 1B1.13 “no longer provides an independent basis for

 denying compassionate release” and remanding the case because the district court had “relied

 on § 1B1.13(2) as the sole basis for denying [the defendant’s] compassionate release,” at the

 exclusion of § 3553(a)’s factors (emphasis added)); United States v. Carr, No. 20-5784, at 3 (6th

 Cir. Oct. 26, 2020) (PACER) (concluding that “the district court did not err by considering

 the Sentencing Commission’s statement defining ‘extraordinary and compelling reasons’ when

 deciding whether [the defendant’s] circumstances warranted compassionate release” because the

 district court merely “treated the policy statement as ‘helpful guidance’” (quotation and citation

 omitted)); but see United States v. Mullins, No. 20-5848, at *2–3 (6th Cir. Jan. 8, 2021) (PACER)

 (vacating this Court’s order, which the Court had entered prior to the Sixth Circuit’s decision

 in Jones, and remanding the case so that the Court could “recognize its discretion to find

 extraordinary and compelling reasons other than those listed [in § 1B1.13]”).

        Even so, the Court, in its discretion, will abstain from an analysis under Application Note

 1(A)–(C)—outmoded as it is—and instead turn to the Center of Disease Control’s guidelines in

 considering whether Defendant’s underlying conditions, against the backdrop of the COVID-19

 pandemic, constitute an extraordinary and compelling reason for his or her release. See, e.g.,

 Cameron v. Bouchard, 462 F. Supp. 3d 746, 756–57 (E.D. Mich.), vacated on other grounds, 815



                                                 7

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 7 of 11 PageID #:
                                  14212
 F. App’x 978 (6th Cir. 2020); Awshana v. Adduccl, 453 F. Supp. 3d 1045, 1050 (E.D. Mich. 2020);

 see also Valentine v. Collier, 140 S. Ct. 1598, 1600 n.2 (2020) (citing the CDC’s guidelines in

 a case involving COVID–19); cf. Sch. Bd. of Nassau Cty. v. Arline, 480 U.S. 273, 287 (1987)

 (stating that “courts normally should defer to the reasonable medical judgments of public health

 officials” (footnote and quotation omitted)). According to the CDC’s guidelines, “[p]eople of any

 age with the following conditions are at increased risk of severe illness from” COVID-19:

             •   Cancer
             •   Chronic kidney disease
             •   COPD (chronic obstructive pulmonary disease)
             •   Down syndrome
             •   Heart conditions, such as heart failure, coronary artery disease, or
                 cardiomyopathies
             •   Immunocompromised state (weakened immune system) from solid
                 organ transplant
             •   Obesity (body mass index [BMI] of 30 kg/m2 or higher but < 40 kg/m2)
             •   Severe Obesity (BMI ≥ 40 kg/m2)
             •   Pregnancy
             •   Sickle cell disease
             •   Smoking
             •   Type 2 diabetes mellitus

 Coronavirus Disease 2019 (COVID-19): People Who Are at Higher Risk for Severe Illness,

 Ctrs. for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html (last updated Feb. 3, 2021).

        While the United States says that Defendant claimed that she did not have COPD at a health

 screening, the United States also acknowledges that the PSR indicates that she was diagnosed with

 COPD in 2016. [Doc. 1071, PageID 14188]. Therefore, the Court will accept the 2016 diagnosis

 of COPD, and seeing that COPD is on the CDC’s list of illnesses that increase the risks of




                                                8

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 8 of 11 PageID #:
                                  14213
 complications from COVID–19, extraordinary and compelling reasons for her release are present.

 With that finding, the Court will turn to the § 3553(a) factors. 1

          B. The Third Requirement: Applicable Factors under § 3553(a)

          The Court considered § 3553(a)’s factors “in some depth at the original sentencing,” United

 States v. Curry, 606 F.3d 323, 331 (6th Cir. 2010), so it has no obligation to readdress all of those

 factors now, see 18 U.S.C. § 3582(c)(1)(A) (requiring district courts to consider § 3553(a)’s factors

 “to the extent that they are applicable”); United States v. Jones, 407 F. App’x 22, 25 (6th Cir.

 2011) (stating that in Curry “we held that the district court did not abuse its discretion even though

 it had not expressly considered all of the § 3553(a) factors” because “§ 3582(c)(2) proceedings ‘do

 not constitute a full resentencing of the defendant’ and do not require the same procedural

 formalities as plenary sentencings” (quoting Curry, 606 F.3d at 330–31)); see also United States

 v. Jones, 980 F.3d 1098, 1101 (6th Cir. 2020) (“District courts should consider all relevant §

 3553(a) factors before rendering a compassionate release decision.” (emphasis added) (citing Gall

 v. United States, 552 U.S. 38, 49–50 (2007))). “[A]s long as the record as a whole demonstrates

 that the pertinent factors were taken into account,” the Court’s analysis is sufficient. Jones, 980

 F.3d at 1104 (quotation omitted).

        In Defendant’s case, the relevant factors that the Court will address include § 3553(a)(1),

 (2), (4), and (6):

          (1) the nature and circumstances of the offense and the history and characteristics
          of the defendant;

          1
            The Court will exercise its discretion to skip an analysis under § 1B1.13 in favor of an analysis under
 § 3553(a). See Jones, 2020 WL 6817488 at *7, 9 (holding that § 1B 1.13 “is not an ‘applicable’ policy statement when
 an imprisoned person files a motion for compassionate release” and stating that district courts, therefore, “may skip
 step two of the § 3582(c)(1)(A) inquiry”); United States v. Lamar, No. 18-20183, 2020 WL 7319431, at *4 (E.D.
 Mich. Dec. 10, 2020) (“The government . . . point[s] to one line in section 1B1.13 that requires the prisoner to prove
 lack of dangerousness. That argument is a dead letter after the Sixth Circuit’s decision in Jones . . . . That is not to say
 that dangerousness is irrelevant. It is a factor incorporated in section 3553(a), which must be “consider[ed]” before
 release for extraordinary and compelling reasons may be allowed. (quoting 18 U.S.C. § 3553(a)(2)(C))).


                                                              9

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 9 of 11 PageID #:
                                  14214
        (2) the need for the sentence imposed—
                (A) to reflect the seriousness of the offense, to promote respect for the law,
                and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and
                (D) to provide the defendant with needed educational or vocational training,
                medical care, or other correctional treatment in the most effective manner;
                ....

        (4) the kinds of sentence and the sentencing range established for—
                (A) the applicable category of offense committed by the applicable category
                of defendant as set forth in the guidelines—
                ....

        (6) the need to avoid unwarranted sentence disparities among defendants with
        similar records who have been found guilty of similar conduct

 18 U.S.C. § 3553(a)(1)–(2), (4), (6).

        As for the nature and circumstances of Defendant’s offenses, Defendant conspired to

 distribute and possess 50 grams or more of methamphetamine, a serious offense. See United States

 v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010) (“To be sure, drug trafficking is a serious offense

 that, in itself, poses a danger to the community.” (citations omitted)); see generally United States

 v. Layne, 324 F.3d 464, 468 (6th Cir. 2003) (observing that methamphetamine “poses serious

 dangers to . . . human life” (quotation omitted)).

        To reflect the seriousness of the offense, promote respect for the law, and provide just

 punishment for the offense, “courts have generally granted compassionate release only to

 defendants who have served a significant portion of their sentences.” United States v. Kincaid, No.

 3:10–CR–00160–1–TAV–HBG, at 13 (E.D. Tenn. Oct. 29, 2019) (citations omitted) (PACER),

 aff’d, 802 F. App’x 187 (6th Cir. 2020). Defendant’s current release date is projected as January

 27, 2027, meaning she has approximately 71 months remaining of her 120–month sentence. See

 Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited February 19, 2021). Granting her

                                                  10

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 10 of 11 PageID #:
                                   14215
 motion would be a significant reduction in her sentence. This reduction would not reflect the

 seriousness of her offense, promote respect for the law or afford adequate deterrence, or adequately

 protect the public from future crimes. 18 U.S.C. § 3553(a)(2); see Kincaid, 802 F. App’x at 188

 (“[T]he need to provide just punishment, the need to reflect the seriousness of the offense, and the

 need to promote respect for the law permit the court to consider the amount of time served in

 determining whether a sentence modification is appropriate.”). Last, a reduction in her sentence

 by ordering her release would also risk creating “unwarranted sentence disparities among

 defendants with similar records who have been found guilty of similar conduct.” Id. § 3553(a)(6).

 Therefore, the § 3553(a) factors weigh against Defendant’s release.

                                        III. CONCLUSION

        While the Court sympathizes with Defendant’s concerns, she is not entitled to

 compassionate release under § 3582(c)(1)(A) because the relevant factors under § 3553(a) weigh

 against her release. Therefore, her Motion for Compassionate Release, [Doc. 1065], is DENIED.

        So ordered.

        ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                 11

Case 2:18-cr-00036-JRG-HBG Document 1073 Filed 02/23/21 Page 11 of 11 PageID #:
                                   14216
